Case: 5:19-cv-01663-BYP Doc #: 115 Filed: 02/03/21 1 of 6. PageID #: 1211




  PEARSON, J.

                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


  RONALD W. SCHMID, et al.,                        )
                                                   )     CASE NO. 5:19-CV-1663
                 Plaintiffs,                       )
                                                   )
                 v.                                )
                                                   )     JUDGE BENITA Y. PEARSON
  ANTHONY BUI, et al.,                             )
                                                   )
                 Defendants.                       )     MEMORANDUM OF OPINION AND
                                                   )     ORDER [Resolving ECF No. 69]


         Pending is Plaintiffs’ Motion for Summary Judgment on Liability. ECF No. 69. The

  motion has been fully briefed. See ECF Nos. 71, 73, 74, and 77. For the reasons given below,

  Plaintiffs’ Motion is granted in part. Summary judgment is granted in favor of Plaintiffs as to

  Defendants’ affirmative defense of contributory negligence. Summary judgment is denied as to

  Defendants’ negligence.

                                           I. Background

         On February 20, 2019, Plaintiff Ronald Schmid was driving a rental car north on State

  Route 57 in Ohio, heading to the airport to return to his home in Minnesota after a business trip.

  At the same time, Defendant Anthony Bui, employed by Defendant SJ Transportation, Inc., was

  driving his empty semi tractor-trailer south along the same road. State Route 57 is a two-lane,

  undivided highway. It was very snowy and windy out, and the tractor-trailer driven by Defendant

  crossed the center line and collided with the automobile driven by Plaintiff.
Case: 5:19-cv-01663-BYP Doc #: 115 Filed: 02/03/21 2 of 6. PageID #: 1212




  (5:19-CV-1663)

         Plaintiffs Ronald Schmid and his wife, Terri, brought this negligence action against

  Defendants Bui and SJ Transportation, Inc., alleging that the latter is vicariously liable for the

  negligence of the former. ECF No. 1. In the instant Motion, Plaintiffs argue that “Defendants

  have asserted that comparative fault and contributory negligence apply as affirmative defenses,

  but have presented no evidence that Mr. Schmid was negligent in causing this collision.” ECF

  No. 71 at PageID #: 496. Plaintiffs also seek an “order establishing that Defendant Anthony Bui

  was negligent and that his negligence was the sole cause of the collision and resulting injuries to

  Mr. Schmid.” Id.

                                        II. Standard of Review

         Summary judgment is appropriately granted when the pleadings, the discovery and

  disclosure materials on file, and any affidavits show “that there is no genuine dispute as to any

  material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a);

  see also Johnson v. Karnes, 398 F.3d 868, 873 (6th Cir. 2005). The moving party is not required

  to file affidavits or other similar materials negating a claim on which its opponent bears the

  burden of proof, so long as the movant relies upon the absence of the essential element in the

  pleadings, depositions, answers to interrogatories, and admissions on file. Celotex Corp. v.

  Catrett, 477 U.S. 317, 322 (1986). The moving party must “show that the non-moving party has

  failed to establish an essential element of his case upon which he would bear the ultimate burden

  of proof at trial.” Guarino v. Brookfield Twp. Trustees., 980 F.2d 399, 403 (6th Cir. 1992).

         Once the movant makes a properly supported motion, the burden shifts to the non-moving

  party to demonstrate the existence of a genuine dispute. An opposing party may not simply rely


                                                    2
Case: 5:19-cv-01663-BYP Doc #: 115 Filed: 02/03/21 3 of 6. PageID #: 1213




  (5:19-CV-1663)

  on its pleadings; rather, it must “produce evidence that results in a conflict of material fact to be

  resolved by a jury.” Cox v. Ky. Dep’t of Transp., 53 F.3d 146, 150 (6th Cir. 1995). To defeat the

  motion, the non-moving party must “show that there is doubt as to the material facts and that the

  record, taken as a whole, does not lead to a judgment for the movant.” Guarino, 980 F.2d at 403.

  In reviewing a motion for summary judgment, the Court views the evidence in the light most

  favorable to the non-moving party when deciding whether a genuine issue of material fact exists.

  Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587-88 (1986); Adickes v. S.H.

  Kress & Co., 398 U.S. 144 (1970).

         “The mere existence of some factual dispute between the parties will not defeat an

  otherwise properly supported motion for summary judgment . . . .” Scott v. Harris, 550 U.S. 372,

  380 (2007) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986)). The fact

  under dispute must be “material,” and the dispute itself must be “genuine.” A fact is “material”

  only if its resolution will affect the outcome of the lawsuit. Scott, 550 U.S. at 380. In

  determining whether a factual issue is “genuine,” the Court assesses whether the evidence is such

  that a reasonable jury could find that the non-moving party is entitled to a verdict. Id.

  (“[Summary judgment] will not lie . . . if the evidence is such that a reasonable jury could return

  a verdict for the nonmoving party.”).

                                          III. Law and Analysis

         Plaintiffs’ Motion conflates the issues of whether, on the one hand, Plaintiff Ronald

  Schmid was contributorily negligent, and on the other hand, whether Defendant Anthony Bui was

  negligent. It is entirely possible that neither Plaintiff Schmid nor Defendant Bui were negligent,


                                                    3
Case: 5:19-cv-01663-BYP Doc #: 115 Filed: 02/03/21 4 of 6. PageID #: 1214




  (5:19-CV-1663)

  and their collision was simply an unfortunate and unavoidable result of the poor driving

  conditions in which it occurred. The Court extricates these two issues, addressing them

  separately below. The parties do not dispute that Ohio law governs this case.

          A. Contributory Negligence

          Contributory negligence is an affirmative defense; therefore, Defendants bear the burden

  of proof. Shapiro v. Kilgore Cleaning & Storage Co., 156 N.E.2d 866, 872 (Ohio Ct. App.

  1959). Defendants offer two arguments in response to Plaintiffs’ Motion. First, Defendants

  argue that the Motion was premature because it was filed before the close of expert

  discovery—Defendants submit that they are “consulting an accident reconstructionist” and may

  yet submit evidence on the issue of Plaintiffs’ negligence (ECF No. 74 at PageID #: 574).

  Second, Defendants argue that the undisputed fact that Plaintiff was on the phone at the time of

  the collision creates a triable issue of fact as to his alleged negligence.

          Neither of Defendants’ arguments are compelling. As for the first, expert discovery is

  now long closed and Defendants have not filed anything indicating they have any expert evidence

  of Plaintiff’s negligence. As for Defendants’ second argument, speaking on the phone while

  driving is not, without more, negligent under Ohio law. See Neu v. Estate of Nussbaum, 27

  N.E.3d 906, 919 (Ohio Ct. App. 2015) (“[E]ven when the evidence is examined in the light most

  favorable to . . . the nonmoving party, there is no evidence in the record to suggest that

  [Defendant] . . . was not in reasonable control of his vehicle . . . simply because he was using a

  cell phone at or near the moment the accident occurred.”).




                                                     4
Case: 5:19-cv-01663-BYP Doc #: 115 Filed: 02/03/21 5 of 6. PageID #: 1215




  (5:19-CV-1663)

            Defendants have submitted no other evidence of Plaintiff’s contributory negligence.

  Speculation about potential issues such as that in Defendants’ brief (ECF No. 74 at PageID #:

  575) does not a genuine issue of material fact make. There is no evidence from which a

  reasonable jury could conclude that Plaintiff’s negligence contributed to the collision. Summary

  judgment on the issue of Plaintiff’s contributory negligence is, therefore, granted in favor of

  Plaintiffs.

            B. Defendants’ Negligence

            Plaintiffs obviously bear the burden of proof for their claim that Defendants negligently

  caused the collision. Leslie v. Cleveland, 37 N.E.3d 745, 749 (Ohio Ct. App. 2015). “A plaintiff

  alleging negligence must demonstrate the existence of a duty, a breach of that duty, proximate

  cause, and damages.” Id. Defendants do not contest that Defendant Bui owed Plaintiff Schmid a

  duty of reasonable care. ECF No. 5 at PageID #: 16. Plaintiffs, however, have not submitted

  sufficient evidence that Defendant breached that duty to warrant summary judgment. Indeed,

  Plaintiffs’ papers are bereft of any mention of the elements of negligence, cases applying those

  elements to factual scenarios, or arguments that the facts in this case meet those elements. See

  ECF Nos. 71 and 77. The mere fact that Plaintiff was not negligent does not mean that

  Defendant was.

            Plaintiffs have failed to show that they are “entitled to judgment as a matter of law.” Fed.

  R. Civ. P. 56(a). Summary judgment on the issue of Defendants’ negligence is, therefore,

  denied.




                                                     5
Case: 5:19-cv-01663-BYP Doc #: 115 Filed: 02/03/21 6 of 6. PageID #: 1216




  (5:19-CV-1663)

                                          IV. Conclusion

         For the reasons stated above, Plaintiffs’ Motion for Summary Judgment on Liability (ECF

  No. 69) is granted in part and denied in part. Summary judgment is granted in favor of Plaintiffs

  as to Defendants’ affirmative defense of contributory negligence. Summary judgment is denied

  as to Defendants’ negligence.



         IT IS SO ORDERED.



    February 3, 2021                             /s/ Benita Y. Pearson
  Date                                         Benita Y. Pearson
                                               United States District Judge




                                                  6
